Citation Nr: 0106077	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1942 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which continued a 30 percent 
disability rating for the veteran's service-connected PTSD 
and denied entitlement to a TDIU.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected PTSD is not manifested by 
more than moderate symptomatology, including continued and 
intrusive recollections of combat experiences, flashbacks, 
nightmares, irritability, chronic sleep impairment, 
restricted activity, and mood swings.

3.  The veteran's service-connected disabilities are PTSD and 
malaria, currently evaluated as 30 percent and as 
noncompensably disabling, respectively; his combined 
disability rating is 30 percent.

4.  The veteran had a high school education plus some college 
and additional training in accounting; his past work 
experience includes positions as a bartender, lab technician, 
salesman, fireman, and a controller (accountant) for a mobile 
home company; he retired in 1979 and is currently self-
employed, part time managing his wife's business.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 1507 
(1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (2000).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

The veteran was granted service connection for PTSD by a 
rating decision issued in November 1996, and a 30 percent 
rating was assigned, effective November 20, 1995.  The 30 
percent rating was continued by a June 1997 RO decision, 
which was affirmed by a June 1998 Board decision and a June 
1999 United States Court of Appeals for Veterans Claims 
(Court) single-judge decision issued in July 1999.  The 
veteran subsequently reopened his increased rating claim and 
appealed the RO's August 1999 decision denying a rating in 
excess of 30 percent for PTSD.   The veteran contends that 
his PTSD is more disabling than currently evaluated. 

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claim, and the Board 
finds that the recent June 1999 VA examination, which 
evaluated the status of the veteran's disability, is adequate 
for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran was a medical corpsman in the Marine Corps during 
World War II.  His personnel file shows that he participated 
in action against the Japanese forces on Guadalcanal, Tinian, 
Tarawa, Saipan, and the Gilbert and Mariana Islands.  The 
veteran's service medical records show extensive treatment 
for malaria. 

At a March 1996 VA fee-basis PTSD examination, the veteran 
denied any hallucinations, thought insertion, or thought 
processing.  On examination, there was no evidence of manic 
manifestations.  He was seen as a man with a clear sensorium, 
whose intellectual level of functioning was noted to be 
average.  Immediate memory recall showed immediate repetition 
of four words provided and recall of three of four words 
after five minutes.  Recent and remote recall were good.  The 
veteran was aware of his surroundings, the time of day, and 
the season of the year.  He knew why he was being examined 
and what he was going to accomplish.  The examining 
psychiatrist summarized that the veteran gave a history of 
adequate adjustment, although some of the vestiges of the war 
experience still lagged in his mind.  However, he was not 
seen to be traumatized by those past experiences.  The 
examiner stated that the veteran had made adequate life 
adjustments, and it was his opinion that PTSD was mildly 
represented in his history.  Axis I diagnosis was some 
symptoms of PTSD, but not enough to make a diagnosis.

During private psychiatric consultation in October 1996 by D. 
D. P., M.D., the veteran was well oriented as to time, place, 
and person.  He was able to follow a goal idea without 
difficulty, and his affect showed moderate anxiety and no 
evident depression.  He showed a stable mood, and denied any 
hallucinations or delusions.  Underlying psychotic process 
was absent.  His fund of general information and abstract 
conceptualization were good, and recent and remote memory 
were intact.  While the veteran had a tendency to show some 
symptoms of worry, obsessive-compulsive behaviors were not 
present.  His intelligence was judged as average or above, 
insight and judgment were assessed as intact, and he denied 
any suicidal ideation.  The psychiatrist concluded that the 
veteran provided a history of prolonged exposure to stress in 
a combat situation with a development of symptomatology that 
was consistent with PTSD.  The PTSD was said to be active 
throughout his life, and had "shaded off" to what the 
examiner assessed as moderate severity.  The examiner stated 
that the PTSD had impacted on the veteran's interpersonal 
relationships and employability.  The diagnosis was PTSD, 
moderate in severity, service-connected, untreated, with 
disability in the areas of employment and interpersonal 
relationships.

At a March 1997 VA PTSD examination, the veteran reported 
that he retired from Farmers' Union Co-op as a controller at 
age 55, and that for the past 17 years he had gone on lecture 
tours with his wife, serving as her bookkeeper.  On 
examination, the veteran maintained eye contact and was 
fairly dressed and groomed.  His affect and mood were 
appropriate, with some indication of anxiety as he was trying 
to recall pressing events during the war, as well as his 
contact with malaria, dengue fever, and hepatitis.  The 
veteran was interactive and communicative and seemed to have 
a fairly good insight and judgment.  Memory and recall were 
within the acceptable range, and the veteran's concentration 
and attention were quite good.  He had no regrets over being 
a soldier, but felt that there had been a reemergence of some 
despairing events that had happened to him in the service.  
The veteran had occasional dreams of combat, averaging one 
nightmare every one to two months or, at times, every six 
months.  He demonstrated a restricted range of affect with 
some foreshortened future expectation.  In relation to his 
moods, he occasionally underwent mood changes and 
irritability with thoughts of the war.  He had difficulty 
falling and staying asleep when his war experience was 
recurring.  The veteran responded quickly and abruptly at 
times, especially when off guard.  There was no indication of 
any organic process.  The diagnosis was PTSD, mild to 
moderate, prolonged.  The veteran's Global Assessment of 
Functioning (GAF) scale score was given as between 70 and 85.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 
(2000).  The examiner concluded that the veteran's PTSD 
appeared to be still ongoing, and although he had adjusted 
well to his social and industrial functioning and also other 
areas of functioning important in his life, there was still a 
mild to moderate influence of the war experience over his 
emotional stability.  It was recommended that an increase in 
the veteran's PTSD disability rating be considered.

At a September 1997 VA PTSD examination, the veteran reported 
occasional depression since discharge, described as mild, and 
associated with some mild mood swings.  Irritability was 
described as mild since discharge.  There was no history of 
psychogenic amnesia.  The veteran indicated some persistent 
feelings of a foreshortened future, as well as intermittent 
sleep pattern problems with awakening during the night, which 
continued up until the time of current evaluation.  The 
veteran also reported hypervigilance and exaggerated startle 
response of at least moderate severity, with no problems 
concentrating.  He stated that his employability was only 
mildly affected by his diagnosed PTSD and that his personal 
relationships were moderately affected.  On examination, the 
veteran was well oriented as to time, place, and person.  His 
affect was one of mild to moderate anxiety.  Mood was stable, 
and there was no prominent depression.  He denied any 
delusions, hallucinations, or suicidal ideation.  There was 
no evidence of any underlying psychotic thought process.  He 
was able to follow a goal idea without tangentiality or 
circumstantiality.  The veteran's fund of general information 
was good, and his intelligence was judged as average or 
above.  The veteran performed abstract conceptualizations 
without deficiency and had no impairment of either recent or 
remote memory.  No obsessive-compulsive disorder was noted.  
His judgment was assessed as intact and his insight as 
adequate.  The examiner noted that the veteran had a current 
diagnosis of PTSD of moderate severity and that a review of 
the current psychological status would indicate that it was 
an ongoing disorder.   The veteran's PTSD had not appeared to 
have depreciably increased, except for a moderate increase in 
hyperalertness and hypervigilance.  Historically, this had an 
impact on the veteran's employability and personal 
relationships.  His depression did not seem to be something 
that would require treatment.  The diagnosis was chronic, 
service-connected PTSD of moderate severity. 

The veteran was afforded his most recent PTSD examination in 
June 1999.   He reported that he enjoyed family activities, 
having seven children, and that his wife is a writer and that 
he manages her business.  The veteran admitted to difficulty 
when celebrating national or war-related anniversaries or 
holidays.  For the most part, he stays home.  He reported 
that he still experienced war-related nightmares and 
flashbacks several times a month, and he indicated that he 
did not want to be around people as he felt that he was 
inferior.  The veteran reported having poor memory and 
recall.  On examination, the veteran maintained good eye 
contact and appeared hygienic and well groomed.  He was 
clear, coherent and oriented to name, place, date and the 
present situation.  The veteran had organized, although 
slowed thought process.  The veteran denied delusions, 
hallucinations, or any indication of suicidal or homicidal 
ideation.  He was cooperative, pleasant, and able to respond 
well to inquiries about his military experience and lifestyle 
after the war.  He was fluent with clear sensorium.  There 
was no indication of any impaired impulse control, any 
symptoms related to behavioral difficulties or panic attacks 
or any discomfort throughout the interview.  His mood and 
affect were appropriate.   There was no indication of any 
organic process at the time of examination.  The diagnosis 
was prolonged service-connected, PTSD, mild to moderate in 
severity. The veteran's GAF scores were 70, current, and 75 
for the past year.  The examiner added that the veteran 
continued to present mild to moderate PTSD, as evidenced by 
continued and intrusive recollection of his combat 
experiences, which were triggered by situations or thoughts 
over his war experiences and exhibited as nightmares and 
flashbacks.  He remained restricted with his activities, an 
indication of a foreshortened future.  The veteran continued 
to have mood changes and irritability relating to the 
persistence of his nightmares and flashbacks over which he 
had no control.  He had sleep problems and had been diagnosed 
with sleep apnea.  The veteran seemed to be on guard most of 
the time, and had difficulty adjusting to day-to-day 
activities, especially when flashbacks and nightmares were 
triggered.  The examiner recommended that the veteran's 
rating be continued at its current level and that he be 
reevaluated in the next six months to one year to reassess 
the emotional difficulties sustained from his war 
experiences.
 
According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 30 percent is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

In reviewing the medical evidence, the Board notes that at 
the June 1999 VA examination, the veteran maintained good eye 
contact and appeared hygienic and well groomed.  He appeared 
to have slowed but organized thought process.   The veteran 
reported having poor memory and recall and sleep problems.  
However, he was fluent with clear sensorium and had been 
diagnosed with sleep apnea.  The veteran also was clear, 
coherent and oriented to name, place, date and the present 
situation. There was no indication of any impaired impulse 
control, panic attacks or any symptoms related to behavioral 
difficulties.  There is no evidence of record that the 
veteran is unable to perform routine activities such as self-
care, nor is there any indication that he is unable to 
accomplish necessary tasks.  The impression at the June 1999 
examination was mild to moderate PTSD with GAF scores ranging 
from 70 to75 for the past year.  A GAF score of 61 to 70 
equates with some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  It is the Board's judgment that the veteran's 
symptomatology does not warrant a higher evaluation and his 
PTSD is productive of symptomatology, which more nearly 
approximates occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Accordingly, an increased rating is not warranted under the 
applicable rating criteria.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).
 
A 50 percent rating is not warranted as the medical evidence 
overall does not show that the veteran's PTSD is productive 
of occupational and social impairment with reduced 
reliability and productivity.  In support of this conclusion, 
the Board notes that there is no medical evidence of 
impairment in thought processes or persistent delusions or 
hallucinations, inability to perform activities of daily 
living, or disorientation to time or place.  The psychiatrist 
who performed the June 1999 VA examination reported that the 
veteran was having no delusions, hallucinations or 
suicidal/homicidal thoughts at that time.  On examination, 
the veteran made good eye contact and appeared hygienic and 
well groomed.  He was fluent with clear sensorium.  There was 
no indication of any impaired impulse control, panic attacks 
or any discomfort throughout the interview.  As such, the 
evidence when considered in its totality does not present a 
picture of impairment for a 50 percent rating as contemplated 
by the rating criteria.  Thus, the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for the veteran's PTSD.  See 38 C.F.R. §4.130, 
Diagnostic Code 9411 (2000).

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of his disability and its 
effect on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  In particular, the Board 
acknowledges the June 1999 examiner's recommendation that the 
veteran be reevaluated in the next six months to one year.  
However, the Board notes that the veteran is not receiving 
any treatment for his PTSD and the examiner did not recommend 
any treatment or psychological testing, which might warrant a 
remand for another examination.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, there is no basis for 
an evaluation in excess of 30 percent for PTSD.  See 38 
C.F.R. § 4.1.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, although 
the veteran asserts that his PTSD symptomatology has 
interfered with his employment, the evidence shows that the 
veteran's other nonservice-connected disorders, not his PTSD 
symptomatology, have interfered with his employment and 
required hospitalization.  Thus, the veteran's PTSD 
symptomatology has not otherwise rendered impracticable the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Total Rating Based on Individual Unemployability (TDIU)

The veteran also claims that his service-connected 
disabilities render him unemployable.  The Board is satisfied 
that all the facts relevant to this claim have been properly 
and sufficiently developed.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities (such 
as the veteran's diabetes, hypertension, chronic obstructive 
pulmonary disease or coronary artery disease).  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  

Service connection is presently in effect for PTSD, currently 
rated as 30 percent disabling, and malaria, rated as 
noncompensable; and his combined disability rating is 30 
percent.  Since the veteran's combined disability rating is 
less than 70 percent, he does not presently meet the 
percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  However, he may still be entitled to a TDIU on an 
extra-schedular basis, under 38 C.F.R. § 4.16(b).

According to the evidence of record and an Application for 
Increased Compensation Based on Unemployability, received in 
February 1999, the veteran has a high school education, plus 
some college and training in accounting.  He has worked as a 
bartender, lab technician, salesman, fireman, and a 
controller (accountant) for a mobile home company.  He 
indicated that he retired in 1979 and is currently self-
employed, part time managing his wife's business.  On his 
application in response to the date his disability affected 
full time employment, the veteran answered that he did not 
remember.  At a March 1996 VA examination, he reported that 
he had tried twelve jobs after leaving Virginia following his 
discharge, but was always difficult to keep.  He finally went 
to school for accounting although he did not complete it and 
worked in that line for a number of years until he retired.  
At his October 1996 examination, the psychiatrist indicated 
that the number of jobs the veteran had to do with his 
avoidance of people and his avoidance of crowds.  In 
particular, the examiner noted that the veteran had liked one 
ambulance job but had to leave because his experiences on the 
job reminded him of his war experiences.  The psychiatrist 
opined that the veteran's psychological profile had 
interfered with his a ability to be employed at an 
appropriate level over the years and that the veteran's 
altered personality function had been at least moderately 
impaired with regards to his interpersonal relationships.   
At the March 1997 examination, the examiner opined that the 
veteran's PTSD was still ongoing and although he had adjusted 
well in his social and industrial functioning and also in 
other areas of functioning important in his life, there was 
still a mild to moderate influence of the war experience over 
his emotional stability.  At the September 1997 VA 
examination, the veteran stated that his employability was 
only mildly affected by his PTSD and that his personal 
relationships were moderately affected by his psychological 
profile.  At a June 1999 VA PTSD examination, the examiner 
indicated, that despite nightmares and flashbacks several 
times a month, the veteran maintained some good social and 
occupational functioning.  At a July 1999 VA general medical 
examination, the veteran stated that he could not recall 
whether he had lost any time from his job because of his 
disability.

The Board finds no basis to award the veteran a TDIU.  There 
is no medical evidence to show that the veteran's malaria is 
symptomatic or productive of any industrial impairment.  
While the veteran's service-connected PTSD may result in some 
degree of industrial impairment, the preponderance of the 
evidence is against a finding that the veteran's psychiatric 
disability renders him unable to obtain or retain 
substantially gainful employment.  Significantly, there is no 
medical opinion of record that the veteran's service-
connected disabilities have interfered with his employability 
to such a degree that he is unable to secure and follow a 
substantially gainful occupation.  Moreover, recent evidence 
of record indicates that the veteran is self-employed, albeit 
part-time, as his wife's business manager since 1982.

In short, the Board finds no medical opinion or other 
evidence indicating the veteran is unable to work due to his 
service-connected disabilities.  Furthermore, while the Board 
acknowledges the March 1996 medical opinion that indicates 
the veteran's PTSD has interfered with his ability to be 
employed at an appropriate level over the years, the Board 
emphasizes that difficulty in obtaining or retaining 
employment at a certain level is not the standard; rather, it 
must be shown that the veteran's service-connected 
disabilities preclude all forms of substantially gainful 
employment, consistent with his educational and vocational 
history.  Such is not shown here by persuasive evidence.  
Indeed, the veteran's malaria has been in remission for more 
than fifty years, he has held a variety of different jobs, 
and he is currently self-employed part-time, in spite of his 
PTSD.  In short, there is simply no persuasive evidence of 
record that supports the veteran's claim that he is 
unemployable by virtue of his service-connected disabilities.
As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) in connection with 
the veteran's claims for an increased rating for PTSD and a 
TDIU; however, as the preponderance of the evidence is 
against the claims, that doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

